DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ESTATE OF FRANK OSGOOD BUTLER, II
                    a/k/a FRANK O. BUTLER,
                           Appellant,

                                    v.

 JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, VILLAGE OF
 ROYAL PALM BEACH, RICKARD R. EVANS, and RICKARD EVANS,
        PERSONAL REPRESENTATIVE OF THE ESTATE,
                       Appellees.

                              No. 4D16-2489

                           [October 25, 2017]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Eli Breger, and Roger B. Colton, Senior Judges; L.T. Case
No. 50-2010-CA-003423-XXXX-MB.

  Robert V. Potter and Caitlein J. Jammo of Johnson, Pope, Bokor,
Ruppel & Burns, LLP, Clearwater, for appellant.

   Elliot B. Kula, W. Aaron Daniel and William D. Mueller of Kula &
Associates, P.A., Miami, for appellee JPMorgan Chase Bank National
Association.

PER CURIAM.

   Affirmed. See D’Oench, Duhme & Co. v. Federal Deposit Insurance
Corp., 315 U.S. 447 (1942).

WARNER, LEVINE, JJ., and BUCHANAN, LAURIE E., Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.